SECOND AMENDMENT TO MANAGEMENT STOCKHOLDER’S AGREEMENTS (THIS “AMENDMENT”)




Effective June 3, 2010




WHEREAS, Dollar General Corporation a Tennessee Corporation (the “Company”), and
Buck Holdings, L.P., a Delaware limited partnership (“Parent”), have previously
entered into a number of Management Stockholder’s Agreements (all such
agreements, as amended through the date hereof, collectively, the “Management
Stockholders Agreements”) with certain individuals who are key employees of the
Company or one of its subsidiaries (the “Management Stockholders”); and




WHEREAS, in connection with the secondary offering (the “Secondary Offering”) of
shares of Common Stock made pursuant to the Company’s Registration Statement on
Form S-3 (Registration No. 333-165800), including a prospectus supplement dated
April 14, 2010 to the prospectus contained therein dated March 31, 2010, each
Management Stockholder was either contractually entitled to exercise or was
voluntarily extended the right to exercise Piggyback Registration Rights
pursuant to Section 9 of the Agreement (the “April 2010 Piggyback Rights”); and




WHEREAS, the Company and Parent deem it desirable and in the bests interests of
the Company and its shareholders to allow the Management Stockholders to
continue to have the right to exercise Piggyback Registration Rights with
respect to the number of shares of Common Stock subject to the April 2010
Piggyback Rights that were not sold by such Management Stockholder in connection
with the Secondary Offering upon the occurrence of future sales of Common Stock
by any of the Investors in accordance with the terms of the Registration Rights
Agreement; and




WHEREAS, the Company and Parent deem it desirable and in the best interests of
the Company and its shareholders to further allow Senior Management Stockholders
and, if Piggyback Registration Rights are voluntarily extended to such person,
any Management Stockholder who is not a Senior Management Stockholder, in
connection with any future Piggyback Registration Rights to the extent not
exercised in connection with the offering in which such Piggyback Registration
Rights arise, to continue to have Piggyback Registration Rights in each further
future sale of Common Stock by any of the Investors in accordance with the terms
of the Registration Rights Agreement with respect to the shares of Common Stock
not sold in connection with any prior offering; and




WHEREAS, Section 16 of the Management Stockholders Agreements provides that the
Management Stockholders Agreements may be amended by the Company, subject to the
conditions specified therein, at any time upon notice to the Management
Stockholders thereof; and




WHEREAS, the Company and Parent desire to amend the Management Stockholders
Agreements for the benefit of the Management Stockholders as provided herein.




NOW, THEREFORE, in consideration of the mutual agreements specified in this
Amendment, the parties hereto hereby agree as follows:  




1.  Amendment to Management Stockholders Agreements.  (a)  The first sentence of
Section 9(a) of the Management Stockholders Agreements is hereby amended by
inserting the words “, to any Management Stockholder who holds Banked Shares”
immediately after the phrase “The Parties agree to be bound, with respect to
Senior Management Stockholders” in the first sentence thereof.





1







--------------------------------------------------------------------------------

(b)  The last sentence of Section 9(a) of the Management Stockholders Agreements
is hereby amended and restated in its entirety to read as follows:




All Stock purchased or held by the applicable Management Stockholder Entities
pursuant to this Agreement shall be deemed to be “Registrable Securities” as
defined in the Registration Rights Agreement except for Stock that is subject to
the Waiver dated December 9, 2009 and except for Stock that is subject to any
other existing or future complete waiver of the transfer restrictions set forth
in Section 2(a) and Section 3 hereof (the “Waiver Stock”).




(b)

The first sentence of Section 9(b) of the Management Stockholders Agreements is
hereby amended by inserting the words “or who owns Banked Shares” immediately
following the words “has decided to extend the Piggyback Registration Rights”.




(c)

Section 9(c) of the Management Stockholders Agreements is hereby amended and
restated in its entirety to read as follows:




The maximum number of shares of Stock which will be registered pursuant to a
Request will be the lowest of the amounts determined in accordance with (i),
(ii) or (iii) below:




(i) the sum of the Banked Shares plus the amount determined by multiplying the
number derived in accordance with (1) below by the number derived in accordance
with (2) below:




(1) the difference between (A) the number of shares of Stock then held by the
Management Stockholder Entities, including all shares of Stock which the
Management Stockholder Entities are then entitled to acquire under unexercised
Options to the extent then exercisable minus (B) the Banked Shares minus (C) the
Waiver Stock, and




(2) a fraction, the numerator of which is the aggregate number of shares of
Stock being sold by holders of Registrable Securities and the denominator of
which is the difference between the aggregate number of shares of Stock owned by
the holders of Registrable Securities minus the Waiver Stock; or




(ii)  the maximum number of shares of Stock which the Company can register in
connection with such Request in the Proposed Registration without adverse effect
on the offering in the view of the managing underwriters (reduced pro rata as
more fully described in subsection (d) of this Section 9); or




(iii) the maximum number of shares which the Senior Management Stockholder (pro
rata based upon the aggregate number of shares of Stock the Senior Management
Stockholder and all Other





2







--------------------------------------------------------------------------------

Management Stockholders who are Senior Management Stockholders have requested to
be registered) is permitted to register under the Piggyback Registration Rights.




For purposes of this Agreement, the “Banked Shares” shall mean, with respect to
the Management Stockholder Entities, a number of shares equal to the difference
between (x) the aggregate number of shares of Stock which the Management
Stockholder Entities could have sold in connection with the exercise of their
Piggyback Registration Rights in all registrations giving rise to Piggyback
Registration Rights of the Management Stockholder Entities, whether contractual
or voluntarily extended to the Management Stockholder Entities pursuant to this
Section 9,  to the extent provided herein occurring on or after January 1, 2010
(collectively, the “Prior Registrations”) if such Management Stockholder
Entities had exercised their Piggyback Registration Rights in full in connection
with the Prior Registration minus (y) the aggregate number of shares of Stock
sold by the Management Stockholder Entities in all such Prior Registrations.
 For the avoidance of doubt, in connection with any Proposed Registration with
respect to which Piggyback Registration Rights are not extended pursuant to the
terms hereof to a Management Stockholder who is not a Senior Management
Stockholder, such Management Stockholder may only make a Request in connection
with such Proposed Registration with respect to the Banked Shares (if any) and
if such Management Stockholder makes a Request, the Banked Shares shall, for
purposes of that Proposed Registration, replace the amount of Stock described in
clause (i) above.




2.  Governing Law.  The laws of the State of Tennessee applicable to contracts
executed and to be performed entirely in such state shall govern the
interpretation, validity and performance of the terms of this Amendment.




3.  Counterparts.  This Amendment may be executed in counterparts, and by
different parties on separate counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.  




4.  No Other Amendments.  Except to the extent expressly amended by this
Amendment, all terms of the Management Stockholders Agreements shall remain in
full force and effect without amendment, change or modification.





3







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the following have executed this Amendment as of the
date first set forth above.







DOLLAR GENERAL CORPORATION

 

 

 

 

By:

/s/ Susan S. Lanigan

Name:

Susan S. Lanigan

Title:

EVP & General Counsel













BUCK HOLDINGS, L.P.

 

 

 

 

By:

/s/ Raj Agrawal

Name:

Raj Agrawal

Title:

Manager and Vice President











4





